Citation Nr: 1410740	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  09-31 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date prior to March 22, 2006, for the award of service connection for PTSD.

3.  Entitlement to an earlier effective date for the award of service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran had active service from June 1968 to December 1969. 

The matters pertaining to PTSD come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which granted service connection and assigned a 50 percent disability rating, effective from March 22, 2006.  In an October 2008 rating decision, the RO increased the rating to 70 percent, effective date of April 10, 2008.  In a July 2009 rating decision, the effective date for the 70 percent rating to March10, 2008.  In a June 2011 rating decision, the effective date for the 70 percent rating was changed to March 22, 2006, the effective date of the grant of service connection.  

The RO has characterized the issue on appeal as a claim for an earlier effective date for the grant of benefits, stemming from an October 2008 rating decision.  As noted, that rating decision, in pertinent part, increased the rating for the Veteran's PTSD from 50 percent to 70 percent.  However, in October 2006, shortly after being notified of the September 2006 decision rating decision which granted service connection and assigned an initial rating, the Veteran notified VA that his PTSD was "much more serious and debilitating" than that reflected in a 50 percent rating, and added that he warranted "a much higher rating."  See VA Form 21-4138.  He asked that VA "reconsider" his PTSD claim.  He repeated the same request in September 2007 and March 2008, after the RO issued rating decisions addressing his PTSD.  In October 2006, the Veteran also submitted lay statements from his mother and brother, both of which spoke to the severity of his PTSD symptoms.  The Board finds the Veteran's October 2006 statement, as well as the lay statements received in October 2006, are new and material evidence received in connection with a pending claim, received within one year of the issuance of the September 2006 rating.  As such, this issue has been characterized as entitlement to an effective date prior to March 22, 2006, for the award of service connection for PTSD.  See 38 C.F.R. § 3.156(b) (2013); Buie v. Shinseki, 24 Vet. App. 242 (2010); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

The Veteran also perfected claims of entitlement to a rating in excess of 70 percent for the service-connected PTSD and entitlement to a TDIU.  See July 2009 Statement of the Case (SOC) and August 2009 substantive appeal.  TDIU was granted in September 2011.  The Veteran, in November 2011, informed VA via telephone that he only wished to continue the appeal regarding the PTSD effective date.  

The issue of entitlement to an earlier effective date for the award of service connection for coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In November 2011, prior to promulgation of a decision in the appeal, the Board received notification that a withdrawal of this appeal was requested as to the matter of entitlement to increased initial rating in excess of 70 percent for the service-connected PTSD.

2.  The Veteran's original claim for service connection for PTSD was received at the RO on March 22, 2006. 

3.  In a September 2006 rating decision, the RO granted service connection for PTSD effective March 22, 2006, the date on which the claim for service connection was received.

4.  The Veteran did not submit a claim relating in any way to his seeking service connection for PTSD prior to the date of receipt of his VA Form 21-4138 on March 22, 2006.

CONCLUSION OF LAW

1.  The criteria for withdrawal of an appeal by the appellant concerning the claim seeking an increased initial rating in excess of 70 percent for PTSD have been met.  38 U.S.C.A. § 7105(b)(5) (West 2002); 38 C.F.R. §§ 20.201, 20.204 (2013).

2.  The criteria for an effective date earlier than March 22, 2006, for the award of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Rating in Excess of 70 percent for PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement (NOD) and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(a).  The Board was notified of the Veteran's desire, specifically concerning his claim perfected for appeal seeking a higher initial increased rating for his service-connected PTSD, to withdraw his NOD in November 2011.  See VA Form 21-0820.  The Veteran specifically indicated that he was "satisfied with the increase in PTSD."  This followed his receipt of the June 2011 rating decision which informed him that the rating had been increased from 50 to 70 percent.  The Veteran has clearly expressed his intent to withdraw.  Hence, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Effective Date Prior to March 22, 2006, for the Award of
Service Connection for PTSD

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112(2004); Quartuccio v. Principi, 16 Vet. App. 183(2002); Mayfield v. Nicholson, 444 F.3d 1328(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473(2006). 

This appeal arises from the Veteran's disagreement with the effective date following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any other pertinent evidence that remains outstanding. 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

The Veteran filed an original claim seeking entitlement to service connection for PTSD that was received by the RO on March 22, 2006.  See VA Form 21-4138.  Service connection for PTSD was granted in a September 2006 rating decision, effective March 22, 2006.  

The Veteran contends that he is entitled to an effective date earlier than March 22, 2006, because he started his claim in "April 2005."  See handwritten letter from Veteran, received in November 2008.  He has also alleged that an effective date of March 16, 2006, should be assigned.  See handwritten letter from Veteran, received in March 2009.  

Generally, the effective date of an award of service connection received more than one year after separation from service is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a) (2013).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

The Board acknowledges the arguments set forth by the Veteran and is sympathetic to his contentions.  Under the law, however, the effective date for a grant of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As such, the RO assigned the earliest possible effective date for its grant of the claim, which based on the procedural history as outlined in detail above was determined to be March 22, 2006.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003). 

There is no indication that the Veteran submitted a claim, formal or informal - concerning PTSD -- prior to the date of receipt of his VA Form 21-4138 on March 22, 2006.  See 38 C.F.R. §§ 3.151, 3.155.  While the Veteran is shown to have submitted a claim in January 1970 (see VA Form 21-526e), this claim was limited to service connection claims concerning his eyes, teeth, and feet.  He later submitted a VA Form 21-526, which was received in June 2005.  As part of this pension claim, disorders including high cholesterol, high blood pressure, and heart bypass surgery were noted; PTSD was not.  No correspondence was received from the Veteran during this time period that indicated an intent to apply for service connection for PTSD.  The preponderance of the evidence is against the claim of entitlement to an effective date prior to March 22, 2006, for service connection for PTSD.


ORDER

The appeal of the issue concerning entitlement to an increased initial rating for the service-connected PTSD (excess of 70 percent) is dismissed.

Entitlement to an effective date earlier than March 22, 2006, for the award of service connection for PTSD is denied.

REMAND

In a June 2011 rating decision, service connection was granted and initial ratings assigned for coronary artery disease, effective June 16, 2005.  In December 2011, the Veteran submitted a notice of disagreement with the effective date assigned.  A statement of the case (SOC) should be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC and notification of the Veteran's appellate rights on the issue of an earlier effective date(s) for his service-connected coronary artery disease.  The Veteran is reminded that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed.  If the Veteran perfects the appeal as to this matter, it must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


